DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Amendment on 12/01/2020.
Claim Objections
Claims 3 and 6 are objected to because of the following informalities: Claims 3 and 6, lines 1-2 recites “the isolation capacitor”, which should be --an isolation capacitor -- because this term was not previously presented in the claim; claims 3 and 6, lines 2-3 recites “the selected node”, which should be --a selected node -- because this term was not previously presented in the claim.  
Appropriate correction is required.
Claims 11, 14 and 15 are objected to because of the following informalities: Claims 11, 14 and 15, lines 1-2 recites “the isolation capacitor”, which should be --an isolation capacitor -- because this term was not previously presented in the claim.
Appropriate correction is required.
Claim 13 is objected to because of the following informalities: Claim 13, lines 1-2 recites “the isolation capacitor”, which should be --an isolation capacitor -- because this term was not previously presented in the claim; claim 13, line 2 recites “the ground potentials”, which should be --a ground potentials -- because this term was not previously presented in the claim
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claims 1, 2, 4-10, 12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (US 2016/0072312), hereinafter Ichikawa, in view of Giuliano et al. (US 2018/0205315), hereinafter Giuliano. 
Regarding claim 1, Ichikawa discloses (see figures 1-20) a voltage regulator (figure 8, part 2), comprising: a) N energy storage capacitors (figure 8, parts CO1-CO5), each having first nodes connected together (figure 8, parts CO1-CO5; right nodes), wherein N is a positive integer (figure 8, parts CO1-CO5; N=5); b) N input capacitors (figure 8, parts Ci1-Ci5) connected in series between two nodes of an input port (figure 8, parts IN1/IN2); c) N input switch circuits (figure 8, parts Q1/Q2, Q3/Q4, Q5/Q6, Q7/Q8, Q9/Q10), each being connected in parallel (figure 8, parts Q1/Q2, Q3/Q4, Q5/Q6, Q7/Q8, Q9/Q10) with a corresponding one of the N input capacitors (figure 8, parts Ci1-Ci5), wherein each of the N input switch circuits (figure 8, part each of Q1/Q2, Q3/Q4, Q5/Q6, Q7/Q8, Q9/Q10) is configured to selectively couple a second node of a corresponding one of the N energy storage capacitors (figure 8, parts CO1-CO5; left node) to a first node (figure 8, parts Ci1-Ci5; upper node) or a second node of the corresponding input capacitor (figure 8, parts Ci1-Ci5; lower node); d) a first output switch circuit (figure 8, part BD) having two power devices (figure 8, part BD; two power devices of the bridge rectifier [upper and lower power devices]) coupled in series between two nodes of an output port (figure 8, part OUT1/OUT2), and being configured to selectively couple (figure 8, part BD; through the upper and lower operation [ON/OFF] of the bridge rectifier) the first nodes of the N energy storage capacitors (figure 8, parts CO1-CO5; right nodes; through L1) to a first node (figure 8, part OUT2) figure 8, part OUT1) of an output port (figure 8, part OUT1/OUT2); and e) wherein the N input switch circuits (figure 8, parts Q1/Q2, Q3/Q4, Q5/Q6, Q7/Q8, Q9/Q10) and the first output switch circuit (figure 8, part BD) are controlled to switch among different states such that an output voltage (figure 8, part output voltage between OUT2/OUT1) of the voltage regulator (figure 8, part 2) is directly proportional to an input voltage (figure 8, part input voltage between IN2/IN1) of the voltage regulator (figure 8, part 2), and inversely proportional to the number of the N input capacitors (figure 8, parts Ci1-Ci5) (paragraphs [0073] and [0074]; upon input of the direct-current voltage of the voltage V, the step-down switching circuit 2 rectifies and smooths the direct-current voltage, reduces the direct-current voltage to a voltage of V/5 or lower, and outputs the direct-current voltage through the output terminals OUT1 and OUT2 [Vout = Vin/5; wherein 5 is the number of the N input capacitors. Therefore, the output voltage is directly proportional to an input voltage and inversely proportional to the number of the N input capacitors]).
Ichikawa does not disclose the first nodes of each of the N energy storage capacitors are directly connected to a common node of the two power devices.
Giuliano teaches (see figures 1-44) a first output switch circuit (figure 10, part output switch circuit generated by two power devices 1 and 2 connected between upper and lower terminals of C4) having two power devices (figure 10, part two power devices 1 and 2 connected between upper and lower terminals of C4) coupled in series between two nodes of an output port (figure 10, parts upper and lower nodes of 18A), and being configured to selectively (figure 10, part two power devices 1 and 2 connected between upper and  couple the first nodes (figure 10, parts right nodes of C5-C7) of the N energy storage capacitors (figure 10, parts C5-C7) to a first node or a second node of the output port (figure 10, parts upper and lower nodes of 18A), wherein the first nodes of each of the N energy storage capacitors (figure 10, parts right nodes of C5-C7)  are directly connected to a common node (figure 10, part common node VClK) of the two power devices (figure 10, part two power devices 1 and 2 connected between upper and lower terminals of C4).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure for the voltage regulator of Ichikawa with the output switch circuit features as taught by Giuliano and obtain a first output switch circuit having two power devices coupled in series between two nodes of an output port, and being configured to selectively couple the first nodes of the N energy storage capacitors to a first node or a second node of the output port, wherein the first nodes of each of the N energy storage capacitors are directly connected to a common node of the two power devices, because it provides more simple and compact voltage regulator with switched capacitors.
	Regarding claim 2, Ichikawa and Giuliano teach everything claimed as applied above (see claim 1). Further, Ichikawa discloses (see figures 1-20) the first node (figure 8, part OUT2) or the second node (figure 8, part OUT1) of the output port (figure 8, part OUT1/OUT2) is configured to be connected (figure 8, part through BD) to a node (figure 8, part lower node of Ci1) that is connected to one of the N input capacitors (figure 8, parts Ci1-Ci5).
Regarding claim 4, Ichikawa and Giuliano teach everything claimed as applied above (see claim 1). However, Ichikawa does not expressly disclose a second output switch circuit connected in parallel with the first output switch circuit, wherein the second output switch circuit 
Giuliano teaches (see figures 1-44) a second output switch circuit (figure 11, part right output switch circuit generated by two power devices 1 and 2 connected between upper and lower terminals of C4) connected in parallel with the first output switch circuit (figure 11, part left output switch circuit generated by two power devices 1 and 2 connected between upper and lower terminals of C4), wherein the second output switch circuit (figure 11, part right output switch circuit generated by two power devices 1 and 2 connected between upper and lower terminals of C4) is configured to selectively couple an input node of the second output switch circuit (figure 11, part input common node [negative VClk] connected of the right output switch circuit generated by two power devices 1 and 2 connected between upper and lower terminals of C4) to the first node or the second node of the output port (figure 10, parts upper and lower nodes of 18A).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure for the voltage regulator of Ichikawa with the output switch circuit features as taught by Giuliano and obtain a first output switch circuit having two power devices coupled in series between two nodes of an output port, and being configured to selectively couple the first nodes of the N energy storage capacitors to a first node or a second node of the output port, wherein the first nodes of each of the N energy storage capacitors are directly connected to a common node of the two power devices, because it provides an efficient full-bridge rectification conversion.

Giuliano teaches (see figures 1-44) the input node of the second output switch circuit (figure 11, part input common node [negative VClk] connected of the right output switch circuit generated by two power devices 1 and 2 connected between upper and lower terminals of C4) is connected to a node (figure 11, part node 2 connected to left side of C8) that is connected to one of the N input capacitors (figure 11, part C1; through C8 and 1).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure for the voltage regulator of Ichikawa with the output switch circuit features as taught by Giuliano, because it provides an efficient full-bridge rectification conversion.
Regarding claim 6, Ichikawa and Giuliano teach everything claimed as applied above (see claim 4). However, Ichikawa does not expressly disclose the isolation capacitor is connected between the input node of the second output switch circuit and the selected node of the N input capacitors.
Giuliano teaches (see figures 1-44) the isolation capacitor (figure 11, part C8) is connected between the input node of the second output switch circuit (figure 11, part input common node [negative VClk] connected of the right output switch circuit generated by two power devices 1 and 2 connected between upper and lower terminals of C4) and the selected node of the N input capacitors (figure 11, part node 2 of C1-C3).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate for the voltage regulator of Ichikawa, the 
Regarding claim 7, Ichikawa and Giuliano teach everything claimed as applied above (see claim 1). Further, Ichikawa discloses (see figures 1-20) each of the N input switch circuits (figure 8, parts Q1/Q2, Q3/Q4, Q5/Q6, Q7/Q8, Q9/Q10) is a half-bridge circuit (figure 8, parts Q1/Q2, Q3/Q4, Q5/Q6, Q7/Q8, Q9/Q10) comprising first (figure 8, parts Q2, Q4, Q6, Q8, Q10) and second switches (figure 8, parts Q1, Q3, Q5, Q7, Q9), wherein the first (figure 8, parts Q2, Q4, Q6, Q8, Q10) and second switches (figure 8, parts Q1, Q3, Q5, Q7, Q9) are complementary with each other (figure 5, part example Q1/Q3 and Q2/Q4).
Regarding claim 8, Ichikawa and Kovacevic teach everything claimed as applied above (see claim 7). Further, Ichikawa discloses (see figures 1-20) a) the first output switch circuit (figure 8, part BD). However, Ichikawa does not expressly disclose the first output switch circuit is a half-bridge circuit comprising third and fourth switches, wherein the third and fourth switches are complementary with each other, and the third switch is in the same state as the first switch.
Giuliano teaches (see figures 1-44) the first output switch circuit is a half-bridge circuit comprising third and fourth switches (figure 10, part output switch circuit generated by two power devices 1 and 2 connected between upper and lower terminals of C4), wherein the third and fourth switches are complementary with each other (figure 10, part two power devices 1 and 2 connected between upper and lower terminals of C4) (paragraph [0134]; During the first state, the first switch 1 is closed and the second switch 2 is open. During the second state, the first switch 1 is open and the second switch 2 is closed), and the third switch (figure 10, part power device 2  is in the same state as the first switch (figure 10, part power device 2 connected to left side of C5-C7).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure for the voltage regulator of Ichikawa with the output switch circuit features as taught by Giuliano and obtain the first output switch circuit is a half-bridge circuit comprising third and fourth switches, wherein the third and fourth switches are complementary with each other, and the third switch is in the same state as the first switch, because it provides more simple and compact voltage regulator with switched capacitors.
Regarding claim 9, Ichikawa and Giuliano teach everything claimed as applied above (see claim 4). Further, Ichikawa discloses (see figures 1-20) a) the first output switch circuit (figure 8, part BD). However, Ichikawa does not expressly disclose a) the first output switch circuit is a half-bridge circuit comprising third and fourth switches; b) the second output switch circuit is a half-bridge circuit comprising fifth and sixth switches; c) the third and fourth switches are complementary with each other; d) the fifth and sixth switches are complementary with each other; and e) the third switch is in the same state as the fifth switch.
Giuliano teaches (see figures 1-44) a) the first output switch circuit is a half-bridge circuit comprising third and fourth switches (figure 11, part left output switch circuit generated by two power devices 1 and 2 connected between upper and lower terminals of C4); b) the second output switch circuit is a half-bridge circuit comprising fifth and sixth switches (figure 11, part right output switch circuit generated by two power devices 1 and 2 connected between upper and lower terminals of C4); c) the third and fourth switches are complementary with each other (figure 11, part left output switch circuit generated by two power devices 1 and 2 connected between upper and lower terminals of C4); d) (figure 11, part right output switch circuit generated by two power devices 1 and 2 connected between upper and lower terminals of C4); and e) the third switch is in the same state as the fifth switch (figure 11, part left and right power devices 1 connected between upper and lower terminals of C4) (paragraph [0134]; During the first state, the first switch 1 is closed and the second switch 2 is open. During the second state, the first switch 1 is open and the second switch 2 is closed).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure for the voltage regulator of Ichikawa with the output switch circuit features as taught by Giuliano, because it provides an efficient full-bridge rectification conversion.
Regarding claim 10, Ichikawa and Giuliano teach everything claimed as applied above (see claim 1). Further, Ichikawa discloses (see figures 1-20) an output capacitor (figure 8, part C1) connected across the output port (figure 8, part OUT2/OUT1).
Regarding claim 12, Ichikawa and Giuliano teach everything claimed as applied above (see claim 1). Further, Ichikawa discloses (see figures 1-20) one input terminal (figure 8, part left input terminal of BD) of the first output switch circuit (figure 8, part BD). However, Ichikawa does not expressly disclose one input terminal of the first output switch is directly connected to the first nodes of the N energy storage capacitors.
Giuliano teaches (see figures 1-44) one input terminal (figure 10, part input terminal at VClK) of the first output switch (figure 10, part output switch circuit generated by two power devices 1 and 2 connected between upper and lower terminals of C4) is directly connected to the first nodes of the N energy storage capacitors (figure 10, parts right nodes of C5-C7).

Regarding claim 16, Ichikawa and Giuliano teach everything claimed as applied above (see claim 1). Further, Ichikawa discloses (see figures 1-20) the same arrangement of transistors (figure 8, parts Q1/Q2, Q3/Q4, Q5/Q6, Q7/Q8, Q9/Q10) comprises first (figure 8, parts Q2, Q4, Q6, Q8, Q10) and second transistors (figure 8, parts Q1, Q3, Q5, Q7, Q9) connected at a common node (figure 8, parts common node of Q1/Q2, Q3/Q4, Q5/Q6, Q7/Q8, Q9/Q10).
Regarding claim 17, Ichikawa and Giuliano teach everything claimed as applied above (see claim 1). Further, Ichikawa discloses (see figures 1-20) transistors in the N input switch circuits (figure 8, parts Q1/Q2, Q3/Q4, Q5/Q6, Q7/Q8, Q9/Q10) and the first output switch circuit (figure 8, part BD). However, Ichikawa does not expressly disclose transistors in the N input switch circuits and the first output switch circuit have a same arrangement and are the only devices therein.
Giuliano teaches (see figures 1-44) transistors in the N input switch circuits (figure 10, parts 1 and 2 connected to left side of C5-C7) and the first output switch circuit (figure 10, part output switch circuit generated by two power devices 1 and 2 connected between upper and lower terminals of C4) have a same arrangement and are the only devices therein (figure 10, parts 1 and 2).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure for the voltage regulator of Ichikawa with the .
Claims 3, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (US 2016/0072312), hereinafter Ichikawa, in view of Giuliano et al. (US 2018/0205315), hereinafter Giuliano, and further in view of Kovacevic et al. (US 20160315545), hereinafter Kovacevic.
Regarding claim 3, Ichikawa and Giuliano teach everything claimed as applied above (see claim 1). Further, Ichikawa discloses (see figures 1-20) the second node (figure 8, part OUT1) of the output port (figure 8, part OUT1/OUT2) and the selected node (figure 8, part lower node of Ci1) of the N input capacitors (figure 8, parts Ci1-Ci5). However, Ichikawa does not disclose the isolation capacitor is connected between the second node of the output port and the selected node of the N input capacitors.
Kovacevic teaches (see figures 1-5) the isolation capacitor (figure 5[A], part CB) is connected between the second node (figure 5[A], part 503 node) of the output port (figure 5[A], part 503/504) and the selected node of the N input capacitor (figure 5[A], part Cin; lower node).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate for the voltage regulator generated by the combination of Ichikawa and Giuliano, the isolation capacitor features as taught by Kovacevic and obtain the isolation capacitor is connected between the second node of the output port and the selected node of the N input capacitors, because it provides efficient isolation between input and output ports to obtain more reliable voltage regulation with blocking signals.

Kovacevic teaches (see figures 1-5) the isolation capacitor (figure 5[A], part CB) is directly connected to at least one of the N input capacitor (figure 5[A], part Cin; lower node).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate for the voltage regulator generated by the combination of Ichikawa and Giuliano, the isolation capacitor features as taught by Kovacevic and obtain the isolation capacitor is directly connected to at least one of the N input capacitors, because it provides efficient isolation between input and output ports to obtain more reliable voltage regulation with blocking signals.
Regarding claim 13, Ichikawa and Giuliano teach everything claimed as applied above (see claim 1). However, Ichikawa does not discloses the isolation capacitor is directly connected between the ground potentials of the input and output ports.
Kovacevic teaches (see figures 1-5) the isolation capacitor (figure 5[A], part CB) is directly connected between the ground potentials of the input (figure 5[A], part ground of 501) and output ports (figure 5[A], part ground of 503).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate for the voltage regulator generated by the combination of Ichikawa and Giuliano, the isolation capacitor features as taught by Kovacevic and obtain the isolation capacitor is directly connected between the ground potentials of the input and output ports, because it provides efficient isolation between input and output ports to obtain more reliable voltage regulation with blocking signals.

Kovacevic teaches (see figures 1-5) the isolation capacitor (figure 5[A], part CB) is directly connected to only one of the N input capacitor (figure 5[A], part lower node of Cin).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate for the voltage regulator generated by the combination of Ichikawa and Giuliano, the isolation capacitor features as taught by Kovacevic and obtain the isolation capacitor is directly connected to only one of the N input capacitors, because it provides efficient isolation between input and output ports to obtain more reliable voltage regulation with blocking signals.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (US 2016/0072312), hereinafter Ichikawa, in view of Giuliano et al. (US 2018/0205315), hereinafter Giuliano, and further in view of Toshie et al. (JP 2001238463; English translation), hereinafter Toshie. 
Regarding claim 15, Ichikawa and Giuliano teach everything claimed as applied above (see claim 1). Further, Ichikawa discloses (see figures 1-20) only two of the N input capacitors (figure 8, parts Ci1-Ci5). However, Ichikawa does not expressly disclose the isolation capacitor is directly connected to only two of the N input capacitors.
Toshie teaches (see figure 5) the isolation capacitor (figure 5, part 8a) is directly connected to only two of the N input capacitors (figure 5, part 2a and 2b from 2a-2c).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Ichikawa and Giuliano with (paragraph [0025]).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/C.O.R. /
Examiner, Art Unit 2839
	
	





/THIENVU V TRAN/Supervisory Patent Examiner, Art Unit 2839